12-2698-cv
     Dongguk University v. Yale University
 1                                  UNITED STATES COURT OF APPEALS
 2                                      FOR THE SECOND CIRCUIT
 3
 4
 5                                                  August Term, 2012
 6
 7                          (Argued: March 4, 2013               Decided: August 15, 2013)
 8
 9
10                                               Docket No. 12-2698-cv
11
12   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
13
14   DONGGUK UNIVERSITY,
15
16   Plaintiff-Appellant,
17
18   v.
19
20   YALE UNIVERSITY,
21
22   Defendant-Appellee,
23
24   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
25
26   Before:
27         FUENTES, SMITH,* and FISHER,* Circuit Judges.
28
29           Appeal from an order of the United States District Court for the District of
30   Connecticut (Melançon, J.**) granting in part and denying in part Defendant’s motion for
31   summary judgment and an order granting Defendant’s motion for reconsideration. The
32   district court correctly dismissed all of Plaintiff’s claims. We therefore AFFIRM the
33   judgment of the district court.
34
35


               The Honorable Julio M. Fuentes, The Honorable D. Brooks Smith, and The
     Honorable D. Michael Fisher, of the United States Court of Appeals for the Third Circuit,
     sitting by designation.
              **
             The Honorable Tucker L. Melançon, of the United States District Court for the
     Western District of Louisiana, sitting by designation.
 1   ANDREW KRATENSTEIN, McDermott
 2   Will & Emery LLP, New York, NY
 3   (Robert A. Weiner, McDermott Will &
 4   Emery LLP, New York, NY, Ira B.
 5   Grudberg, Jacobs, Grudberg, Belt, Dow
 6   & Katz P.C., New Haven, CT, on the
 7   brief), for Plaintiff-Appellant.
 8
 9
10   FELIX J. SPRINGER (Howard Fetner, on
11   the brief), Day Pitney LLP, Hartford, CT
12   for Defendant-Appellee.
13
14
16
15
17
 1   FUENTES, Circuit Judge:

 2         This appeal concerns a defamation, negligence, and reckless conduct suit by

 3   Dongguk University of South Korea against Yale University over a bogus Ph.D.

 4   Dongguk University hired Shin Jeong-ah as an art history professor after Yale mistakenly

 5   confirmed her doctoral degree. What started out as a straightforward correspondence

 6   between universities about a student who sought to teach at one school and claimed she

 7   had graduated from the other school, now requires that we determine whether the

 8   mistaken answer given by Yale is entitled to heightened constitutional protections under

 9   the First Amendment. Dongguk, a prominent Korean university, claims that Yale acted

10   negligently and engaged in reckless and wanton conduct when responding to an inquiry

11   about whether Jeong ah Shin had received a Ph.D. from Yale.

12                                     I. BACKGROUND

13   A.    Dongguk’s Initial Correspondence with Yale

14         In August 2005, Shin Jeong-ah applied for a position as an art history professor at

15   Dongguk University in South Korea. Dongguk, which was founded in 1906 is “one of the

16   most prestigious Buddhist-affiliated universities in the world.” App. 34. Dongguk is well

17   regarded throughout Korea for its Buddhist studies curriculum, basic sciences, literature,

18   and cultural programs, and has produced Nobel Prize-winning authors and poets. App.

19   34-35. The University’s “alumni hold important and prestigious positions in Korean

20   business, cultural, and governmental organizations.” App. 35.

21         In her application, Shin stated that she had served as the curator for two Korean

22   museums and was a lecturer at several well respected Korean universities. She also

                                                 1
 1   submitted a document to Dongguk on Yale University letterhead purportedly certifying

 2   that she had received a Ph.D. from Yale in art history in May 2005 (the “Certification”).

 3   The Certification contained an exact reproduction of Yale Associate Dean Pamela

 4   Schirmeister’s signature but misspelled both Schirmeister’s typed name as “Schirmestr”

 5   and the word “century” in her listed concentration “Twentieth Centry Art.” App. 1909.

 6   Nevertheless, Dongguk hired Shin on September 1, 2005. Four days later, Dongguk sent

 7   Yale a letter with the Certification attached, seeking to verify its authenticity (the

 8   “Inquiry Letter”). The Inquiry Letter reached Schirmeister who responded by fax on

 9   September 22, 2005, stating, “I am confirming that the attached letter [the Certification]

10   was issued by the Yale Graduate School and signed by me” (the “Schirmeister Fax”).

11 Ohio App. 312.

12   B.    Dongguk’s Requests for Clarification from Yale

13         In early June 2007, nearly two years after hiring Shin, Dongguk learned that Shin

14   may have plagiarized the dissertation that she provided to Dongguk. Consequently, Cho

15   Euiyon, Director of Dongguk’s Office of Management and Supervision, emailed an

16   inquiry to a Yale librarian who responded that Yale had no record of Shin’s dissertation.

17   Director Cho then emailed an inquiry to the graduate registrar for Yale’s art history

18   department mentioning that Shin had identified a Yale professor as her dissertation

19   advisor. The registrar informed Cho that Shin had not received a Ph.D. from Yale and

20   forwarded the correspondence to the purported advisor who in turn responded to Cho that

21   she neither advised Shin nor knew of her.



                                                 2
 1          By mid-June, the Korean press began reaching out to Yale regarding Shin’s

 2   degree. One reporter told the registrar that “[i]f [Shin] is lying mentioning Yale,” it would

 3   be problematic for Yale’s reputation in Korea. App. 2086. The registrar forwarded the

 4   reporter’s inquiry to others at Yale, noting that she found it “very distressing” and

 5   “seem[ed] to have ‘litigation’ written all over it.” App. 2097-98. Thereafter, Yale Deputy

 6   General Counsel Susan Carney and Yale Dean Edward Barnaby began referring all Shin-

 7   related media inquiries to Yale’s Office of Public Affairs. In light of the scandal

 8   surrounding her credentials, Shin resigned from Dongguk in late June 2007, and the

 9   Korean media began reporting that Shin may have lied about receiving a Yale Ph.D.

10          In July 2007, Dongguk’s President Youngkyo Oh wrote Yale’s President Richard

11   Levin to determine if Shin had received a Ph.D. from Yale. President Oh noted the

12   “contradictory” answers Dongguk had received from Yale on that question in the past

13   and attached the Schirmeister Fax that had validated Shin’s purported Certification. App.

14   2239. Deputy General Counsel Carney prepared a response to Oh’s letter and sought edits

15   from Dean Barnaby. Carney expressed “concern about the apparent fax lines on the

16   [Schirmeister Fax] transmittal sheets, and the apparent receipt within the Dean’s office of

17   the 2005 inquiry” but queried whether “that is false, too.” App. 2263. Carney was also

18   forwarded an email from a Korean museum official that had initially been sent to Gila

19   Reinstein, Assistant Director of Yale’s Public Affairs Office who was responsible for

20   Shin media inquiries. The email drew attention to the “fax number of [the] Associate

21   Dean’s office” on the Schirmeister Fax. App. 2284. Carney commented to the Yale

22   President’s assistant that she and “Barnaby . . . were troubled about the fax line” at the

                                                  3
 1   top of the Schirmeister Fax but noted that “it’s pretty easy to make up fake documents

 2   including such lines these days.” App. 2282. Nonetheless, she found it “troubling” that

 3   she had not previously seen the 2005 Inquiry Letter from Dongguk, and she referenced

 4   the email Reinstein had forwarded, pointing out that the Schirmeister Fax contained

 5   “indicia of authenticity . . . that seemed to have come from the Yale Graduate School.”

 6   App. 2282-83. Still, Carney did not ask Schirmeister if she had sent the fax. Instead, she

 7   asked Yale Police Department Sergeant Peter Bruno to “look” into the matter and to

 8   determine if Shin had an “accomplice” at Yale. The record on appeal does not reflect that

 9   the Yale Police Department ultimately conducted any further investigation or interviewed

10   any witnesses on the matter. App. 2655, 2735.

11         On July 10, 2007, Carney responded to President Oh’s letter and stated that Shin

12   was never a student at Yale and that the documents that Dongguk had provided Yale,

13   including Shin’s purported Certification and the Schirmeister Fax, were “not authentic.”

14 Ohio App. 3779. She emphasized that she had no knowledge how the documents were issued

15   or if they were provided to Dongguk and that Yale was “investigating” the matter. App.

16   2265. Dongguk’s Office of Management and Supervision Director Cho repeatedly

17   followed up with Carney on the results of Yale’s investigation, and Carney responded

18   that “[i]nvestigators here are examining the documents . . . and will be making further

19   inquiries.” App. 1212.

20         In late August 2007, Director Cho informed Carney that Dongguk had learned that

21   the Inquiry Letter had been delivered on September 20, 2005 to an individual at Yale

22   named Michael Moore, and she provided Carney with a U.S. Postal Service tracking

                                                 4
 1   record indicating that the letter was signed for by “M MOORE YCM” in New Haven.

 2 Ohio App. 1234. Carney responded that neither “YCM” nor a “Michael Moore” was affiliated

 3   with the Graduate School office where Schirmeister worked. App. 1234. Cho then

 4   responded with a link to the Yale Central Mailroom’s website, listing Michael Moore as a

 5   staff member. After much correspondence, Cho provided Carney with the mailing label

 6   and receipt for Dongguk’s Inquiry Letter, but Carney never answered Cho’s questions

 7   about whether the Inquiry Letter was ultimately delivered to Schirmeister.

 8   C.    Media Response to Shin Scandal

 9         By July 2007, following Shin’s resignation from Dongguk, the Korean media

10   began reporting extensively on the “Shin scandal.” There were numerous media inquiries

11   directed at Yale, and Reinstein from the Office of Public Affairs was responsible for

12   responding. On July 17, Reinstein drafted a statement that said that “[a]ny document

13   purporting to support [Shin’s] claim is false and was not issued from Yale,” and she

14   sought its approval from Public Affairs Director Helaine Klasky. App. 2309. Klasky

15   asked if there was “language cleared by the GC’s office” for Reinstein to use. Id.

16   Between July 10 and 12, Carney had sent and received 16 privileged emails related to

17   Dongguk, including two that copied Reinstein. After Reinstein responded to the media

18   inquiries, she was quoted in articles published on July 19 and July 21 as saying that the

19   Schirmeister Fax was a “fake,” “falsified,” and that Yale had “never received” the

20   original Inquiry Letter. App. 2328, 2332. Dongguk responded to Reinstein’s statements

21   by releasing its internal investigation report, which concluded that Dongguk had sent the



                                                 5
 1   Inquiry Letter to Yale and received the Schirmeister Fax, which validated Shin’s

 2   doctorate degree, in response.

 3         After receiving additional media inquiries about the Schirmeister Fax, on July 20,

 4   Schirmeister reached out to Reinstein about a media inquiry Schirmeister had received

 5   and Schirmeister reached out to Carney on whether to reply. Following an exchange of

 6   13 privileged emails between Carney and Reinstein, Reinstein told a reporter:

 7         [I]t is clear that Jeong Ah Shin was never a student at Yale. Yale has no
 8         record of her.

 9         Neither Pam Schirmeister nor any other Yale official signed documents
10         affirming that she earned a degree. The phone and fax numbers on the false
11         documents are correct, but that information is public knowledge. If Yale
12         had received a request to confirm that Shin earned a degree from the
13         Graduate School, Yale would have responded that she did not.

14         The documents Shin supplied are clearly false . . . . The fax that supposedly
15         came from Associate Dean Pamela Schirmeister bears no resemblance to
16         the letter her office sends to confirm a degree. In addition, the fax misspells
17         “Schirmeister,” among other errors.

18 Ohio App. 1263 (emphasis added).

19         In early August 2007, a South Korean television program reported at length about

20   the Shin scandal, in which a reporter criticized Dongguk for “so loosely” conducting

21   Shin’s “verification.” App. 485. The narrator described Dongguk’s receipt of the

22   Schirmeister Fax as “all the action Dongguk University [had taken] to verify [Shin’s]

23   academic degree” and said the fax “was a fake.” App. 486-87. Reinstein appeared in the

24   program and responding to queries about the Schirmeister Fax claimed “Yale would not

25   send out a document like that. . . . [T]his is a false document. I don’t know how it came

26   into existence. But it’s not from Yale.” App. 487. The narrator said that “Yale disclosed

                                                 6
 1   that it had never received a letter requesting verification from Dongguk University in

 2   September 2005” and did not “sen[d] a reply by fax to Dongguk University.” Id.

 3   Throughout September 2007, Reinstein continued responding to reporters’ questions,

 4   repeatedly denying the Schirmeister Fax’s authenticity and stating that it “bears no

 5   resemblance to the letter that Dean Pamela Schirmeister sends when she is actually

 6   confirming someone’s degree.” App. 464.

 7         Ultimately, the Shin scandal was exacerbated by media reports that Shin had had

 8   an affair with Byeon Yang-kyoon, a senior South Korean government official. The

 9   scandal included reports that Byeon had pressured a Dongguk board member to cover up

10   Shin’s fraud and had arranged for government funding of the private temple of

11   Dongguk’s board chairman. While initial stories focused on whether Dongguk had done

12   enough to verify Shin’s degree, by the fall of 2007, the Korean media’s focus shifted to

13   Byeon and whether he had pressured Dongguk to hire Shin and thereafter to cover up her

14   false degrees. In late 2007, articles emerged that reported Dongguk’s significant increase

15   in government grants after it hired Shin. Dongguk alumni and former professors began

16   calling on Dongguk’s president and chairman to resign, contending that their handling of

17   “the Ms. Shin incident” “denigrate[d] the members of the community” and that the

18   “current chaos, triggered by the so-called Shin Jeong-Ah scandal, has no end in sight.”

19 Ohio App. 1190, 2533.

20   D.    South Korean Criminal Investigation and Yale Response

21         Meanwhile, during the summer of 2007, Dongguk filed a criminal complaint

22   against Shin for business interference with the Korean prosecutor’s office. But by

                                                 7
 1   September, the prosecutor’s investigation shifted toward Dongguk, and they conducted a

 2   three-day search of the Dongguk campus, including the offices of President Oh and the

 3   Chairman of the Board of Trustees, and seized documents related to government grant

 4   programs and investigations on faculty employment. The investigation resulted in

 5   evidence of corruption involving Byeon and led to Shin’s arrest in early October 2007.

 6          Throughout this time, Yale monitored media stories on the Korean prosecution,

 7   and Yale’s Public Affairs Director Klasky observed that Yale’s name was “getting

 8   dragged through the mud” and asked if Yale should “issue[] another statement and sen[d]

 9   it to all the Korean papers.” App. 2495. Accordingly, Public Affairs Assistant Director

10   Reinstein drafted a statement in late September 2007 that she sent to the media and

11   published on Yale’s website, reasserting that Shin never enrolled at Yale and that any

12   document stating otherwise “is false and was not issued by Yale University.” App. 2506.

13   The Korean media reported Yale’s statement with the headline: “Rare Statement by Yale

14   University, ‘All Shin Documents Forgeries.’” App. 2509.

15          On October 17, 2007, the U.S. Attorney’s Office for the District of Connecticut, at

16   the request of Korean prosecutors, subpoenaed Yale for answers on the following

17   questions: (1) whether Shin was ever enrolled at Yale’s Graduate School; (2) whether the

18   Certification of Shin’s degree was issued by Yale; (3) whether Yale received Dongguk’s

19   Inquiry Letter in September 2005; (4) whom the Inquiry Letter was delivered to; (5)

20   whether and when the Inquiry Letter was answered; and (6) what answer was given. The

21   next day, Harold Rose, Yale’s Associate General Counsel, began investigating whether

22   Yale had in fact received the Inquiry Letter. Using the postal tracking information for the

                                                 8
 1   Inquiry Letter that Deputy General Counsel Carney had received previously and was

 2   enclosed with the subpoena, the Yale mailroom quickly confirmed its receipt of the letter

 3   and subsequent delivery to the Graduate School in September 2005. Schirmeister then

 4   asked her assistant to look for the Inquiry Letter. On October 18, the assistant found

 5   Dongguk’s Inquiry Letter in a file with other 2005 correspondence, along with the

 6   Schirmeister Fax that was sent in response. Schirmeister provided these documents to

 7   Rose, who in turn responded to the DOJ subpoena, stating that Yale had received the

 8   Inquiry Letter in September 2005, that Schirmeister had responded by fax and confirmed

 9   that the Certification was issued by Yale and signed by her, but that “Schirmeister now

10   believe[d] that this answer was an error.” App. 523. It is unclear if or when DOJ provided

11   the response to the Korean prosecutor’s office or if that information was ever provided to

12   Dongguk.

13         On November 29, 2007, over one month after Yale’s discovery of its receipt of the

14   Inquiry Letter and of its response by fax, Carney wrote President Oh to correct her

15   misstatement regarding the authenticity of the Schirmeister Fax in the July 2007 letter.

16   She stated that the Schirmeister Fax “was indeed authentic” despite her earlier

17   “inadvertent[]” statement that it was “not authentic and did not follow Graduate School

18   format.” App. 422. Carney reinforced, though, that Shin had not received a Yale degree

19   and that Shin’s purported Certificate was inauthentic. On December 27, Dongguk

20   informed the Korean media that Yale had confirmed that the Schirmeister Fax was

21   genuine. As a result, a reporter who had previously spoken with Reinstein reached out to

22   her, noting her “surprise[]” given Reinstein’s previous statements to the contrary. App.

                                                 9
 1   2548. The reporter told Reinstein that the focus of his story had shifted to why

 2   Schirmeister sent the fax, which Reinstein had previously said was of a “totally different

 3   format from what Yale” would send. App. 2545. After Reinstein forwarded the email to

 4   Carney, Yale released a statement that, “[r]espond[ing] quickly to what appeared to be a

 5   routine request, Yale’s staff mistakenly relied on the letterhead and signature on the

 6   [Certification] and failed to recognize it as fabricated.” App. 643. The statement

 7   emphasized that Yale’s initial review “suggested” that the Schirmeister Fax had not been

 8   sent by the Graduate School but that “a more thorough investigation and document search

 9   concluded that Yale indeed erroneously verified the [Certification] as a result of an

10   administrative error.” Id.

11          Dongguk contends that as a result of the Shin scandal, the University suffered a

12   substantial financial loss. Dongguk’s applications for government grant funding were

13   rejected, which Dongguk asserts was “due to Yale’s false statements, the widely covered

14   reports of Dongguk’s wrongdoing, and the Korean prosecutors’ investigation of Dongguk

15   and the Ministry of Education.” App. 1592. Additionally, numerous individuals who had

16   pledged donations to Dongguk as part of President Oh’s substantial fundraising campaign

17   revoked their pledges. Finally, Dongguk contends that it was “publicly humiliated and

18   deeply shamed in the eyes of the Korean population” as a result of the Shin scandal and

19   that its reputational injury affected its dignity and credibility as a university. App. 55. The

20   Wall Street Journal reports that Shin ultimately served 18 months in prison for

21   embezzlement and falsifying academic records. Jaeyon Woo, Disgraced Curator Returns



                                                   10
 1   With Her Memoirs, Wall St. J., Mar. 23, 2011, http://blogs.wsj.com/korearealtime/

 2   2011/03/23/disgraced-curator-returns-with-her-memoirs.

 3                              II.     PROCEDURAL HISTORY

 4          In March 2008, Dongguk filed a complaint against Yale in the United States

 5   District Court for the District of Connecticut, alleging defamation, negligence, and

 6   reckless and wanton conduct claims under Connecticut state law. The defamation claim

 7   was based on statements by Yale to the Korean media that it never received the Inquiry

 8   Letter and never sent the Schirmeister Fax. The negligence claim was based on

 9   Schirmeister’s incorrect statement in the Schirmeister Fax, Carney’s incorrect statement

10   in her July 2007 letter to Oh that the Schirmeister Fax was inauthentic, and Yale’s

11   statement on its website that the Schirmeister Fax was not issued by Yale. The reckless

12   and wanton conduct claim was based on Schirmeister’s failure to accurately verify Shin’s

13   degree, Carney’s failure to determine the authenticity of the Schirmeister Fax, and Yale’s

14   statements to third parties that it never received the Inquiry Letter or sent the Schirmeister

15   Fax.

16          In February 2012, the District Court granted summary judgment for Yale on the

17   reckless and wanton conduct claim but allowed the defamation and negligence claims to

18   go forward, while limiting the defamation claim to certain damages and the negligence

19   claim to statements made directly to Dongguk. Dongguk Univ. v. Yale Univ., No. 08-cv-

20   0441 (TLM), 2012 WL 441250 (D. Conn. Feb. 10, 2012). Yale moved for

21   reconsideration, and in June 2012, the District Court granted the motion and entered



                                                  11
 1   judgment for Yale on all counts. Dongguk Univ. v. Yale Univ., 873 F. Supp. 2d 460 (D.

 2 Conn. 2012). Dongguk appealed.

 3                                      III.   ANALYSIS1

 4   A.    Defamation Claim

 5         Dongguk’s defamation claim is premised on Yale’s communications with the

 6   Korean media during three different time frames: (1) its statements in July 2007, (2) its

 7   statements in August and September 2007, and (3) its failure to expeditiously correct its

 8   misstatements after it discovered its error in October 2007. For the first and second time

 9   frames, Dongguk’s appeal is limited to Carney’s conduct in approving and crafting

10   Reinstein’s statements. For the third time frame, Dongguk’s claim involves numerous

11   Yale employees’ actions, including Carney’s, Reinstein’s, and Klasky’s. Dongguk

12   concedes that the defamatory statements addressed public figures and matters of public

13   concern. App. 34 (“Dongguk University is one of the most important academic

14   institutions in Korea.”); see also Oral Arg. 14:55, Mar. 4, 2013 (Dongguk’s counsel

15   conceding that as of 2007, Carney could “certainly say it’s foreseeable that we know this

16   is a matter of national importance in Korea”).

17         Under Connecticut law, each statement is a separate cause of action and requires

18   proof of each of the elements for defamation. Cweklinsky v. Mobil Chem. Co., 837 A.2d
1
               The District Court had jurisdiction pursuant to 28 U.S.C. § 1332, and we have
     jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over a district court’s
     grant of summary judgment. Zelnik v. Fashion Inst. of Tech., 464 F.3d 217, 224 (2d Cir.
     2006). Summary judgment is appropriate when, construing all evidence in the light most
     favorable to the non-moving party and drawing all reasonable inferences in its favor,
     there exists no genuine issue of material fact. Fed. R. Civ. P. 56(a); Celotex Corp. v.
     Catrett, 477 U.S. 317, 322 (1986).

                                                 12
 1   759, 763-64 (Conn. 2004). To make out a defamation claim, Dongguk must prove that

 2   Yale was responsible for the (1) publication of a defamatory statement; (2) identifying

 3   Dongguk; (3) to a third person; and (4) that Dongguk suffered injury as a result of the

 4   statement. See id. Additionally, when a defamatory statement is allegedly made about a

 5   public figure, the plaintiff has a heightened burden and must prove that the statement was

 6   published with “actual malice.” Curtis Publ’g Co. v. Butts, 388 U.S. 130, 155 (1967); see

 7   also Young v. Am. Mini Theatres, Inc., 427 U.S. 50, 66 (1976) (recognizing that under

 8   New York Times Co. v. Sullivan, 376 U.S. 254 (1964), “the First Amendment places

 9   limitations on the States’ power to enforce their libel laws).

10          1.     Actual Malice Standard

11          We evaluate whether a party is a public figure based on “clear evidence of general

12   fame or notoriety in the community, and pervasive involvement in the affairs of society.”

13   Gertz v. Robert Welch, Inc., 418 U.S. 323, 352 (1974). If we determine that the party is

14   such a public figure, then the plaintiff has the added burden of proving that the allegedly

15   defamatory statement was published with “actual malice,” that is with knowledge that the

16   statement was “false or with reckless disregard of whether it was false or not.” New York

17   Times, 376 U.S. at 280. This includes when a defendant acts “with a high degree of

18   awareness of [the statement’s] probable falsity or [if the defendant] entertained serious

19   doubts as to the truth of his publication.” Harte-Hanks Commc’ns, Inc. v. Connaughton,

20   491 U.S. 657, 667 (1989) (internal quotation marks and citations omitted). Actual malice

21   can be established using circumstantial evidence. Celle v. Filipino Reporter Enters. Inc.,

22   209 F.3d 163, 183 (2d Cir. 2000).

                                                  13
 1          Under Connecticut law, actual malice must be proven by clear and convincing

 2   evidence. Dacey v. Conn. Bar Ass’n, 368 A.2d 125, 134 (Conn. 1976). The Supreme

 3   Court requires proof of actual malice by “convincing clarity,” New York Times Co., 376

 4   U.S. at 285, which the Connecticut Supreme Court has interpreted as requiring that the

 5   “the probability that [the facts asserted] are true or exist is substantially greater than the

 6   probability that they are false or do not exist.” Dacey, 368 A.2d at 134. Clear and

 7   convincing proof “is highly probable” and “leaves no substantial doubt.” Holbrook v.

 8   Casazza, 528 A.2d 774, 784 (1987) (citing Gertz, 418 U.S. at 342).

 9          When there are multiple actors involved in an organizational defendant’s

10   publication of a defamatory statement, the plaintiff must identify the individual

11   responsible for publication of a statement, and it is that individual the plaintiff must prove

12   acted with actual malice. See New York Times, 376 U.S. at 287 (“[T]he state of mind

13   required for actual malice would have to be brought home to the persons in the

14   [defendant’s] organization having responsibility for the publication of the [statement].”);

15   see also Holbrook v. Harman Auto., Inc., 58 F.3d 222, 225 (6th Cir. 1995) (“[W]here, as

16   here, the defendant is an institution rather than an individual, the question is whether the

17   individual responsible for the statement’s publication acted with the requisite culpable

18   state of mind.”).2


            2
              While the District Court initially applied a preponderance of the evidence
     standard to the question of responsibility for publication, in its reconsideration opinion, it
     held that the individual’s responsibility for publication of the alleged defamatory
     statement was subject to the clear and convincing evidence standard. Dongguk, 873 F.
     Supp. 2d at 466. While the Supreme Court in New York Times held that actual malice
     must be proven by convincing clarity and that the individual responsible for the

                                                  14
 1          2.     Failure to Investigate as Actual Malice

 2          Generally, “mere proof of failure to investigate, without more, cannot establish

 3   reckless disregard for the truth.” Gertz, 418 U.S. at 332 (holding no actual malice by

 4   defendant’s failure to investigate). In New York Times, the Supreme Court held that a

 5   defendant’s reliance on a responsible source negates a finding of “the recklessness that is

 6   required for a finding of actual malice.” 376 U.S. at 287-88. Similarly, this Court has held

 7   that where reporters’ false statements in an article were based on reliable sources, the

 8   defendants could “hardly be accused of gross negligence, much less actual malice.”

 9   Miller v. News Syndicate Co., 445 F.2d 356, 358 (2d Cir. 1971).

10          But “evidence of an intent to avoid the truth . . . [can be] sufficient to satisfy the

11   [actual malice standard].” Harte-Hanks, 491 U.S. at 693. While “a publisher who does

12   not already have ‘obvious reasons to doubt’ the accuracy of a story is not required to

13   initiate an investigation that might plant such doubt[,] [o]nce doubt exists, . . . the

14   publisher must act reasonably in dispelling it.” Masson v. New Yorker Magazine, Inc.,

15   960 F.2d 896, 901 (9th Cir. 1992). Thus, when there is evidence that the defendant acted

16   with a “high degree of awareness of [a statement’s] probable falsity,” Garrison v.

     publication must have acted with actual malice, 376 U.S. at 285, 287, it did not specify
     whether the individual’s responsibility for publication must also be proven by convincing
     clarity. Only the Eighth Circuit has considered this question, and it applied the
     convincing clarity standard to the issue of whether the relevant individual had
     responsibility for publication of the defamatory statement. Speer v. Ottaway Newspapers,
     Inc., 828 F.2d 475, 476 (8th Cir. 1987). We need not decide whether the appropriate
     standard of proof of an individual’s responsibility for publication is preponderance of the
     evidence or clear and convincing evidence because we will hold that Dongguk has failed
     to establish any genuine issue of material fact that Carney acted with actual malice. Thus,
     we need not evaluate whether Carney was responsible for publication of Reinstein’s
     statements.

                                                  15
 1   Louisiana, 379 U.S. 64, 74 (1964), or that the defendant “entertained serious doubts as to

 2   the truth of his publication,” St. Amant v. Thompson, 390 U.S. 727, 731 (1968), or that

 3   the defendant acted with “the purposeful avoidance of the truth,” Harte-Hanks, 491 U.S.
4   at 692, then the defendant’s failure to investigate can demonstrate actual malice.

 5          3.     Application of Actual Malice Standard to Yale’s Statements and Conduct

 6          In the instant action, Dongguk alleges that Yale made defamatory statements in

 7   July 2007 and during August and September 2007 and that it failed to correct its

 8   defamatory statements after October 2007. As stated, the parties concede that the actual

 9   malice standard applies to these statements. In applying this standard, we will only

10   consider whether the individual at Yale who was responsible for publication of the

11   defamatory statement acted with the state of mind required for actual malice. For the

12   affirmative statements, Dongguk limits its argument to Carney’s state of mind and

13   concedes that if it fails to prove that Carney was responsible for the publication, then it

14   cannot succeed on its defamation claim based on these statements. Oral Arg. 44:15, Mar.

15   4, 2013.

16          The allegedly defamatory statements at issue during July 2007 include the

17   following: (1) Public Affairs Assistant Director Reinstein’s statements between July 10

18   and 12 to the Korean press denying the authenticity of the Schirmeister Fax; (2)

19   Reinstein’s statement around July 17 that any document purporting to support Shin’s

20   Yale degree was not issued by Yale; and (3) Reinstein’s quotes in articles published on

21   July 19 and 20 that Yale never received the Inquiry Letter, that she looked for the Inquiry

22   Letter but did not find it, and that Schirmeister never signed a document affirming Shin’s

                                                 16
 1   degree. The August and September 2007 statements are the following: (1) Reinstein’s

 2   statements during a television interview airing on August 4 that Yale never received the

 3   Inquiry Letter from Dongguk; (2) Reinstein’s statement on September 4 that the

 4   Schirmeister Fax did not look like something Schirmeister would send; and (3)

 5   Reinstein’s statement on September 21 that any document supporting Shin’s claim to a

 6   Yale degree was false and not issued by Yale.

 7                a.     No Showing of Actual Malice by Carney

 8         Assuming without deciding that Deputy General Counsel Carney was responsible

 9   for the publication of Reinstein’s statements,3 Dongguk has failed to demonstrate that

10   Carney acted with actual malice. Dongguk argues that because Carney failed to

11   investigate the truthfulness of Reinstein’s statements despite her serious doubts, Carney

12   acted with actual malice. Dongguk points to two statements by Carney, which it argues

13   indicate Carney’s suspicions regarding the authenticity of the Schirmeister Fax and

14   Yale’s receipt of the Inquiry Letter. First is Carney’s July 10 email to Barnaby

15   mentioning her “concern about the apparent fax lines” on the Schirmeister Fax and “the


           3
              To establish Carney’s responsibility for publication of Reinstein’s statements,
     Dongguk points to two sets of privileged communications between Carney and Reinstein,
     which occurred prior to Reinstein’s statements to the media, along with Public Affairs
     Director Klasky’s question whether Reinstein could use language cleared by the General
     Counsel’s office. Dongguk also points to other evidence to demonstrate Carney’s
     responsibility for publication, including Dean Barnaby’s email that the Shin matter had
     been referred to the General Counsel’s office and Carney’s subsequent response that she
     would provide information to the media contact, Carney’s direct responses to Dongguk’s
     correspondence, and Carney’s emails that mentioned her concerns about the phone
     number on the Schirmeister Fax. Because Dongguk has failed to provide any clear and
     convincing proof of actual malice, we need not decide whether Carney was responsible
     for publication of Reinstein’s statements.

                                                17
 1   apparent receipt within the Dean’s office” of the Inquiry Letter, and Carney’s comment

 2   that “maybe that is false, too.” App. 2263. The second is Carney’s email the next day that

 3   “Barnaby and I were troubled about the fax line . . . although it’s pretty easy to make up

 4   the fake documents including such lines these days.” App. 2282. Dongguk also points to

 5   the correspondence on August 31 between Carney and the Yale police investigator

 6   looking into the Shin matter to ask whether the investigator knew what “YCM” was.

 7 Ohio App. 2409.

 8         Throughout, Carney noted her skepticism about whether the fax line was

 9   manufactured. Despite Dongguk’s argument that Carney never investigated the

10   authenticity of the Schirmeister Fax, “mere proof of failure to investigate, without more”

11   does not establish actual malice. Gertz, 418 U.S. at 332. Here, there is nothing “more.”

12   The failure to discover a misstatement may demonstrate negligence but it does not

13   establish actual malice. Even the failure to review one’s own files is inadequate to

14   demonstrate malice by the party responsible for publishing a statement. New York Times,

15   376 U.S. at 287-88. There is no evidence that Carney “entertained serious doubts as to the

16   truth” of Reinstein’s statements, St. Amant, 390 U.S. at 731, or that her decision not to

17   further investigate constitutes “the purposeful avoidance of the truth,” Harte-Hanks, 491

18   U.S. at 692. Thus, Dongguk has failed to provide sufficient clear and convincing proof of

19   actual malice on the part of Carney to withstand summary judgment.

20                b.     The Significance of Yale’s Failure to Correct Earlier Statements

21         Dongguk also contends that Yale’s failure to expeditiously retract its earlier

22   misstatement can be relevant to establishing Yale’s actual malice at the time the earlier

                                                18
 1   statements were made. Thus, Dongguk asserts that Yale’s failure to immediately correct

 2   its earlier misstatements after Schirmeister’s discovery that she received and responded to

 3   the Inquiry Letter can constitute proof of actual malice. Though Schirmeister, Carney,

 4   and Reinstein discovered in October 2007 that Reinstein’s earlier statements to the press

 5   had been incorrect, Yale did not inform Dongguk of its error until November 29 and did

 6   not release a public statement confirming its receipt of the Inquiry Letter and sending of

 7   the Schirmeister Fax until December 29.

 8          The actual malice inquiry generally considers the state of mind of the defendant at

 9   the time the statement was made. Woodcock v. Journal Publ’g Co., 646 A.2d 92, 97

10   (Conn. 1994). Connecticut courts have held that the failure to correct an earlier

11   misstatement may be relevant to the actual malice inquiry, but this holding has only been

12   applied in circumstances where there was some evidence of actual malice at the time the

13   statements were made. See, e.g., Holbrook v. Casazza, 528 A.2d 774, 780 (Conn. 1987)

14   (finding that the refusal to retract a false statement “might be relevant” to the defendant’s

15   mental state when there was substantial evidence of “animus” and the defendant’s

16   “disregard of the probable falsity” at the time of the statement); Torosyan v. Boehringer

17   Ingelheim Pharm., Inc., 662 A.2d 89, 104 (Conn. 1995) (finding a refusal to retract a

18   statement was relevant to the actual malice inquiry when the defendant was notified it

19   was false when coupled with the finding that the defendant made the statement with

20   improper motives).

21          Here, however, there was no evidence that Carney, Schirmeister, or Reinstein was

22   aware of the probable falsity of the statements at the time they were made or acted with

                                                  19
 1   improper motives. Furthermore, Dongguk never requested a retraction from Yale after

 2   Yale had discovered its error. Thus, Dongguk’s evidence of Yale’s failure to

 3   expeditiously correct its earlier misstatements fails to provide any further support that any

 4   officials at Yale acted with actual malice at the time Reinstein’s statements were made.

 5   Accordingly, we conclude that Dongguk has failed to raise a genuine issue of material

 6   fact with regard to actual malice.

 7                                              ***

 8          Viewing the evidence in the light most favorable to Dongguk, we hold that

 9   Dongguk has failed to present any evidence that any individual at Yale who was

10   responsible for publication of a defamatory statement acted with actual malice. For these

11   reasons, we will affirm the District Court’s grant of summary judgment in Yale’s favor

12   on the defamation claim.

13   B.     Negligence Claim

14          For Dongguk to establish a negligence claim against Yale under Connecticut law,

15   it must establish “duty; breach of that duty; causation; and actual injury.” Sturm v. Harb

16   Dev., LLC, 2 A.3d 859, 870 (Conn. 2010). On appeal, Dongguk challenges three sets of

17   conduct and direct communications by Yale as negligent: (1) Yale’s erroneous validation

18   of the Certification in the Schirmeister Fax in September 2005; (2) Yale’s erroneous

19   statements in July 2007 that the Schirmeister Fax was inauthentic; and (3) Yale’s delay in

20   correcting its misstatements after discovering its error in October 2007. The District

21   Court dismissed the negligence claims, holding that under Hustler Magazine, Inc. v.

22   Falwell, 485 U.S. 46 (1988), a public figure cannot circumvent defamation’s heightened

                                                  20
 1   actual malice standard by calling the claim by another tort’s name. Dongguk, 873 F.
2   Supp. 2d at 469. Under the District Court’s extension of Hustler Magazine, if a plaintiff

 3   seeks damages for reputational injury from speech, then the plaintiff must prove the

 4   defendant acted with actual malice. Id.

 5          1.      Extension of Actual Malice Standard outside of Defamation Context

 6          In Hustler Magazine, the Supreme Court extended the New York Times actual

 7   malice standard for defamation claims about public officials to tort claims for intentional

 8   infliction of emotional distress for recovery of damage to reputation caused by speech.

 9   485 U.S. at 56. There, the defendant had published a parody about the plaintiff, Jerry

10   Falwell,4 and the plaintiff had sued for libel, invasion of privacy, and intentional

11   infliction of emotional distress. Id. at 48-49. After a jury awarded damages on the

12   intentional infliction of emotional distress claim, the Supreme Court reversed the

13   judgment, noting that while bad motives generally control for the purpose of tort liability,

14   “the First Amendment prohibits such a result in the area of public debate about public

15   figures.” Id. at 53.

16          The Court recently faced this issue again in Snyder v. Phelps, 131 S. Ct. 1207

17   (2011). In Snyder, the father of a deceased soldier sued a church that had picketed outside

18   of his son’s funeral to protest government policy on homosexuality in the military. Id. at

19   1213-14. After the jury awarded the father damages on an intentional infliction of

            4
            Jerry Falwell is described as “a nationally known minister who has been active as
     a commentator on politics and public affairs,” and the parody portrayed him as having
     engaged in a “drunken incestuous rendezvous with his mother in an outhouse.” Hustler
     Magazine, 485 U.S. at 48.


                                                 21
 1   emotional distress claim and a privacy claim, the Fourth Circuit reversed, concluding that

 2   the speech at issue in both claims was protected under the First Amendment. Id. at 1214.

 3   The Supreme Court, relying on Hustler Magazine, held that absent actual malice, the

 4   intentional infliction of emotional distress claim was not actionable because the subject

 5   matter of the speech addressed matters of public concern. Id. at 1219. The Court reasoned

 6   that “speech on public issues occupies the highest rung of the hierarchy of First

 7   Amendment values, [and] is entitled to special protection.” Id. at 1215. On the other

 8   hand, “where matters of purely private significance are at issue, First Amendment

 9   protections are often less rigorous . . . because restricting [such] speech does not

10   implicate the same constitutional concerns as limiting speech on matters of public

11   interest.” Id. at 1215. While “the boundaries of the public concern test are not well

12   defined,” the Supreme Court noted that “[s]peech deals with matters of public concern

13   when it can be fairly considered as relating to any matter of political, social, or other

14   concern to the community, or when it is . . . a subject of general interest and of value and

15   concern to the public.” Id. at 1216 (internal quotation marks and citations omitted). Thus,

16   the Court held that because the speech at issue dealt with “broad issues of interest to

17   society at large,” the statements of the protestors met the public concern test and were

18   entitled to “‘special protection’ under the First Amendment.” Id. at 1216, 1219.5


            5
               The Snyder Court also affirmed the dismissal of the privacy claim, but for a
     different reason than the Court of Appeals. Id. at 1220. While the Fourth Circuit had held
     that “regardless of the specific tort being employed, the First Amendment applies when a
     plaintiff seeks damages for reputational, mental, or emotional injury allegedly resulting
     from the defendant’s speech,” Snyder v. Phelps, 580 F.3d 206, 218, 226 (4th Cir. 2009),
     the Supreme Court instead held that the plaintiff had not demonstrated a sufficient

                                                 22
 1             2.    Whether Negligence Claims are Governed by First Amendment Protections

 2             Here, the District Court applied Hustler Magazine and dismissed the negligence

 3   claim, reasoning that “a public figure cannot circumvent the strict ‘actual malice’

 4   standard imposed by the First Amendment by calling his claim for defamation by a

 5   different name (tort).” Dongguk Univ., 873 F. Supp. 2d at 469 (internal quotation marks

 6   omitted). The District Court relied on the Fourth Circuit’s opinion in Snyder in holding

 7   that heightened First Amendment protections apply to all torts involving speech about

 8   public figures. Id. After finding that Yale’s statements “concerned the relationship and

 9   interactions among three figures of public notoriety (Shin, Yale, and Dongguk) and . . .

10   concerned issues related to a national scandal in Korea,” the District Court held that the

11   allegedly negligent statements were entitled to heightened constitutional protections. Id.

12   at 470.

13             The Hustler Magazine/Snyder line of cases demonstrates that the Supreme Court

14   is “particularly vigilant to ensure that individual expressions of ideas remain free from

15   governmentally imposed sanctions.” Hustler Magazine, 485 U.S. at 51. This is because

16   “the freedom to speak one’s mind is not only an aspect of individual liberty—and thus a

17   good unto itself—but also is essential to the common quest for truth and the vitality of

18   society as a whole.” Bose Corp. v. Consumers Union of U.S., Inc., 466 U.S. 485, 503-04

19   (1984). “Under the First Amendment there is no such thing as a false idea.” Gertz, 418

20   U.S. at 339. Still, there is such a thing as a false statement of fact, and a “careless error

     privacy interest. Snyder, 131 S. Ct. at 1219-20. Because the Supreme Court declined to
     decide whether a tort law privacy claim was subject to heightened First Amendment
     protections, we write on a clean slate.

                                                  23
 1   [does not] materially advance[] society’s interest in uninhibited, robust, and wide-open

 2   debate on public issues.” Id. at 340 (internal quotation marks omitted). While “the

 3   erroneous statement of fact is not worthy of constitutional protection, it is nevertheless

 4   inevitable in free debate.” Id. (internal quotation marks omitted). Thus, because

 5   “punishment of error runs the risk of inducing a cautious and restrictive exercise of the

 6   constitutionally guaranteed freedoms of speech and press, . . . [t]he First Amendment

 7   requires that we protect some falsehood in order to protect speech that matters.” Id. at

 8   340-41.

 9          Speech that matters is speech on “matters of public interest.” Snyder, 131 S. Ct. at

10   1215. Thus, we hold that when speech is related to a “matter of political, social, or other

11   concern to the community or when it is a subject of legitimate news interest; that is, a

12   subject of general interest and of value and concern to the public,” id. at 1216 (internal

13   quotation marks and citations omitted), then the speaker may be liable for “damage to

14   reputation . . . only if the statement was made ‘with knowledge that it was false or with

15   reckless disregard of whether it was false or not.’” Hustler Magazine, 485 U.S. at 52

16   (quoting New York Times, 376 U.S. at 279-80). This is true regardless of the claim at

17   issue, be it defamation, intentional infliction of emotional distress, or negligence;

18   heightened First Amendment protections apply to any tort alleging reputational harm as

19   long as the underlying speech relates to a matter of public concern.

20          The fact that statements may have been communicated privately does not remove

21   them from the ambit of speech entitled to First Amendment protections. See Givhan v. W.

22   Line Consol. Sch. Dist., 439 U.S. 410, 413 (1979) (noting that “private expression of

                                                 24
 1   one’s views” is entitled to constitutional protection); see also Rookard v. Health &

 2   Hosps. Corp., 710 F.2d 41, 46 (2d Cir. 1983) (“[S]peech [that] was made privately, rather

 3   than publicly, did not remove it from First Amendment protection.”). In Cioffi v. Averill

 4   Park Cent. Sch. Dist. Bd. of Ed., 444 F.3d 158, 160 (2d Cir. 2006), this Court considered

 5   whether a private letter sent by a school’s athletic director to the superintendent

 6   criticizing the football coach’s supervision of the team addressed matters of public

 7   concern. We held that it indeed addressed “issues that are of paramount interest to a

 8   community,” and thus “constitute[d] protectable speech, addressing matters of public

 9   concerns.” Id. at 164, 165.

10          3.     Application of Negligence Principles and Actual Malice Standard

11          Dongguk asserts that Yale was negligent in three instances: (1) Schirmeister’s

12   September 2005 response to the Inquiry Letter confirming the Certification was signed by

13   her; (2) Carney’s July 2007 response to President Oh’s letter stating that the Schirmeister

14   Fax was inauthentic; and (3) Yale’s failure to promptly correct its earlier misstatement

15   after its October 2007 discovery that it had actually received the Inquiry Letter and had

16   responded with the Schirmeister Fax. Dongguk contends that it suffered reputational

17   harm as a result of Yale’s allegedly negligent conduct.6


            6
               Dongguk also asserts that it suffered additional damages resulting from the
     payment of Shin’s salary as a result of the Schirmeister Fax. However, Dongguk failed to
     raise this injury before the District Court either in its Complaint, damages analysis, or
     summary judgment briefing, and we decline to consider Dongguk’s new argument.
     Although we may in our discretion consider waived arguments, we will not do so when
     the “arguments were available to the parties below and they proffer no reason for their
     failure to raise the arguments below.” In re Nortel Networks Corp. Sec. Litig., 539 F.3d
129, 133 (2d Cir. 2008) (internal quotation marks and alterations omitted).

                                                 25
 1                 a.     Yale’s 2005 Statement—Schirmeister’s Fax to Dongguk

 2          We must first resolve whether the Schirmeister Fax is entitled to heightened First

 3   Amendment protections by evaluating whether it addressed a matter of public concern.

 4   To determine whether speech addresses a matter of public concern, we consider its

 5   “content, form, and context as revealed by the whole record.” Dun & Bradstreet v.

 6   Greenmoss Builders, Inc., 472 U.S. 749, 761 (1985) (alteration omitted). At the time the

 7   Schirmeister Fax was communicated, Shin was not yet a source of controversy in Korea.

 8   Dongguk and Yale, however, were both public figures, given both parties’ “general fame

 9   . . . and pervasive involvement in the affairs of society.” See Gertz, 418 U.S. at 352.

10   Though Shin’s future employer was “one of the most prestigious Buddhist-affiliated

11   universities in the world,” App. 34, we are not satisfied that this would make her a

12   “subject of legitimate news interest” in South Korea. See Snyder, 131 S. Ct. at 1216. A

13   holding to the contrary would render any communications between two public figures a

14   matter of public concern, even if “there is no threat to the free and robust debate of public

15   issues; there is no potential interference with a meaningful dialogue of ideas concerning

16   self-government; and there is no threat of liability causing a reaction of self-censorship

17   by the press.” Dun & Bradstreet, 472 U.S at 760 (alteration omitted). Because

18   Schirmeister’s response to Dongguk’s Inquiry Letter merely confirmed that Shin’s

19   fraudulent Certification was signed by her, we conclude that this statement did not

20   address a matter of public concern and heightened First Amendment protections are not

21   warranted.



                                                  26
 1          Moreover, Dongguk has failed to demonstrate any genuine issue of material fact

 2   that Schirmeister’s erroneous statement in her fax responding to Dongguk’s Inquiry letter

 3   caused the alleged reputational harm to Dongguk. Assuming without deciding that

 4   Dongguk presented sufficient evidence to withstand summary judgment on the elements

 5   of duty, breach of that duty, and actual injury, see Sturm, 2 A.3d at 870, Dongguk must

 6   also establish that Yale’s conduct legally caused Dongguk’s injury. Winn v. Posades, 913

 7 A.2d 407, 411 (Conn. 2007). Causation requires Dongguk to satisfy two tests: first,

 8   causation in fact, whether “the injury [would] have occurred were it not for the actor’s

 9   conduct,” and second, proximate causation, “whether the defendant’s conduct is a

10   substantial factor in bringing about the plaintiff’s injuries,” requiring Dongguk to “prove

11   an unbroken sequence of events,” tying its injuries to Yale’s conduct. Id.

12          Absent evidence from which a trier of fact could reasonably infer that Dongguk’s

13   reputational injury was caused by Yale’s 2005 statement, summary judgment in Yale’s

14   favor is warranted. C.f. Newcombe v. Adolf Coors Co., 157 F.3d 686, 695 (9th Cir. 1998)

15   (finding summary judgment warranted after concluding that no damage resulted from a

16   defendant’s negligent creation of an advertisement but instead that the alleged damages

17   resulted from the defendant’s defamatory act of publication of the advertisement, which

18   was addressed by plaintiff’s defamation claim). Here, the entirety of Dongguk’s

19   argument is that “[h]ad Schirmeister followed Yale’s protocols [and] discovered that Shin

20   had not received a Ph.D. from Yale[,] none of the events that thereafter transpired would

21   have occurred.” Dongguk’s Br. at 56 (emphasis in original); see also Dongguk’s Reply at

22   32. The “events that thereafter transpired” ultimately resulted, Dongguk alleges, in

                                                 27
 1   reputational harm to Dongguk, specifically that “Dongguk University was publicly

 2   humiliated and deeply shamed in the eyes of the Korean population.” App. 55. But

 3   Schirmeister’s erroneous validation of the Certification in 2005 did not cause the alleged

 4   public humiliation and deep shame. Rather, Dongguk has failed to present any support

 5   for an unbroken sequence of events that ties Dongguk’s reputational injury to the

 6   Schirmeister Fax. To the contrary, the injury to Dongguk’s reputation was caused, if at

 7   all, by the news reports of Shin’s affair with Byeon, allegations that Dongguk hired Shin

 8   in exchange for government grants, concerns about Byeon’s involvement in a cover-up of

 9   Shin’s fraud, as well as Yale’s public denials to the media in 2007 that the Schirmeister

10   Fax was fraudulent, among other possible causes. See Winn, 913 A.2d at 413 (“The

11   existence of so many possibilities as to the proximate cause of [the injury], together with

12   the lack of facts pointing significantly to any one of them as due to the negligence of the

13   [defendant], renders the question of [the defendant’s] negligence too conjectural and

14   uncertain to warrant a verdict against the defendant.”) (quoting Palmieri v. Macero, 155

15 A.2d 750, 752 (1959)). Because Dongguk failed to raise any material question of fact that

16   the Schirmeister Fax was the proximate cause of Dongguk’s reputational injury, we find

17   no basis from which a reasonable jury could find in Dongguk’s favor on the negligence

18   claim. See Williams v. Utica Coll. of Syracuse Univ., 453 F.3d 112, 120-22 (2d Cir.

19   2006).

20                  b.    Yale’s 2007 Statement—Carney’s Letter to President Oh

21            Unlike Schirmeister’s statement in 2005, Deputy General Counsel Carney’s

22   statement to President Oh in July 2007 that the Schirmeister Fax was inauthentic did

                                                 28
 1   address a matter of public concern. By the summer of 2007, the Shin scandal had

 2   garnered media attention in Korea, Shin had resigned from her position, and the

 3   authenticity of the Schirmeister Fax, which provided a basis for Dongguk to hire Shin,

 4   was an issue “of paramount interest” in South Korea. See Cioffi, 444 F.3d at 164.

 5   Because this statement addressed a matter of public concern, it is entitled to heightened

 6   First Amendment protections, and Dongguk can only seek damages for its reputational

 7   injury after proving that Schirmeister or Carney acted with actual malice in making each

 8   statement. Viewing the evidence in the light most favorable to Dongguk, Dongguk has

 9   failed to provide any evidence of any individual at Yale’s acting with actual malice when

10   making the 2005 or 2007 statements.

11                c.     Yale’s Delay in Correcting Its Misstatements to Dongguk

12         Finally, Dongguk’s negligence claim based on Yale’s delay in correcting its earlier

13   misstatement to Dongguk also fails. As the District Court properly held, “Dongguk

14   produced insufficient evidence from which a reasonable jury could conclude that Yale’s

15   inaction caused Dongguk any reputational harm separate and apart from the reputational

16   harm caused by Reinstein’s publications or Yale’s communications made directly to

17   Dongguk.” Dongguk, 873 F. Supp. 2d at 470. Indeed, the record contains not a single

18   news article that may have further damaged Dongguk’s reputation that was published

19   between the discovery of Schirmeister’s fax on October 18, 2007 and Yale’s November

20   29, 2007 letter to Dongguk correcting its earlier misstatement. Furthermore, Dongguk

21   also delayed informing the media about Yale’s correction for nearly a month, reinforcing

22   our conclusion that there was no additional reputational harm caused by Yale’s delay.

                                                29
 1                                             ***

 2         Because we conclude that Dongguk has failed to demonstrate any genuine issue of

 3   material fact as to whether Schirmeister’s statement caused Dongguk’s reputational

 4   injury, Carney acted with actual malice when making a negligent statement, or additional

 5   harm occurred as a result of Yale’s delay in correcting its misstatements, we will affirm

 6   the District Court’s dismissal of Dongguk’s negligence claim.

 7   C.    Reckless and Wanton Conduct Claim

 8         The District Court dismissed Dongguk’s reckless and wanton conduct claim for

 9   failing to establish, as required by Connecticut law, that Yale’s conduct created an

10   unreasonable risk of “bodily harm” to Dongguk. See Dongguk, 2012 WL 441250, at *5.

11   Under Connecticut law, “willful, wanton, or reckless conduct . . . [involves] an extreme

12   departure from ordinary care, in a situation where a high degree of danger is apparent.”

13   Craig v. Driscoll, 813 A.2d 1003, 1022 (Conn. 2003) (internal quotation marks omitted).

14   Connecticut courts find that an unreasonable risk of “bodily harm” is essential in a

15   reckless and wanton conduct claim. Brock v. Waldron, 14 A.2d 713, 715 (Conn. 1940).

16   While Dongguk contends that the Connecticut Supreme Court has defined reckless and

17   wanton conduct as only requiring general danger rather than bodily harm, Dongguk has

18   not pointed to any case with circumstances involving non-physical harm. See, e.g.,

19   Matthiessen v. Vanech, 836 A.2d 394, 403 (Conn. 2003) (upholding “serious danger to

20   others” jury charge in case involving bodily injuries from car accident). Given the

21   absence of evidence or allegations that Yale’s conduct created a risk of bodily harm to an



                                                30
1   individual at Dongguk, we will affirm the dismissal of the reckless and wanton conduct

2   claim.

3                                   IV.   CONCLUSION

4            For the foregoing reasons, we affirm the District Court’s judgment granting

5   summary judgment in favor of Yale University and dismissing all claims.




                                              31